Name: Commission Regulation (EEC) No 2104/87 of 16 July 1987 amending Regulation (EEC) No 56/87 establishing the list of vessels exceeding 8 metres length overall and permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds 12 metres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/34 Official Journal of the European Communities 17. 7. 87 COMMISSION REGULATION (EEC) No 2104/87 of 16 July 1987 amending Regulation (EEC) No 56/87 establishing the list of vessels exceeding 8 metres length overall and permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds 12 metres Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as amended by Regulation (EEC) No 4026/86 (2), and in particular Article 15 thereof, Whereas Commission Regulation (EEC) No 56/87 (3) esta ­ blished the list of vessels exceeding 8 metres length overall permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds 12 metres ; Whereas Article 1 (4) of this Regulation provides for supplementing the list, if necessary, before 30 June 1987 ; Whereas certain vessels which entered into service before 1 January 1987 but were not included on the list should be added to the list : Article 1 The Annex to Regulation (EEC) No 56/87 is replaced by the Annex to this Regultion . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1987. For the Commission Antonio CCARDOSO E CUNHA Member of the Commission (') JOJ No L 288 , 11 . 10 . 1986, p. 1 . (2) OJ No L 376, 31 . 12. 1986, p. 1 . (3) OJ No L 8 , 10 . 1 . 1987, p. 15 . 17. 7. 87 Official Journal of the European Communities No L 196/35 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Letras y cifras exteriores de identificaciÃ ³n Nombre del barco Indicativo de llamada de radio Puerto de registro Potencia del motor (kW) Havnekendings ­ bogstaver og -nummer FartÃ ¸jets navn Radio ­ kaldesignal Registreringshavn Maskin ­ effekt (kW) Ã uÃ ere Identifizierungs ­ kennbuchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen MotorstÃ £rke (kW) Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã ·Ã  'Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ »Ã ®Ã Ã ·Ã  Ã ±Ã Ã Ã Ã ¼Ã ¬Ã Ã ¿Ã Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  ÃÃ Ã Ã Ã  Ã ºÃ ¹Ã ½Ã ·Ã Ã ®Ã Ã ¿Ã  (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) NumÃ ©ro d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motor ­ vermogen (kW) IdentificaÃ §Ã £o externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz (kW) 1 2 3 4 5 BÃ LGICA / BELGIEN / BELGIEN / Ã Ã Ã Ã ÃÃ  / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BÃ LGICA A 2 Nancy OPAB Antwerpen 213 B 42 Branko OPBP Blankenberge 184 B 601 Van Maerlant Ã Ã ¡Ã ¥Ã  Blankenberge 99 BOU 4 Astrid OPAD Boekhoute 79 BOU 6 Anja OPAF Boekhoute 103 BOU 7 De Enige Zoon OPAG Boekhoute 219 BOU 24 Beatrix OPAX Boekhoute 202 K 8 Yvonne OPAH Kieldrecht 217 K 13 Vijf Gebroeders OPAM Kieldrecht 154 N 106 De Zeemanshoop OPEB Nieuwpoort 66 N 700 Alex OQBV Nieuwpoort 176 N 782 Nancy OQFD Nieuwpoort 110 N 788 Moed En Vertrouwen OQFJ Nieuwpoort 110 O 20 Goewind OPAT Oostende 110 O 32 Roland OPBF Oostende 55 O 62 Seabird II OPCJ Oostende 206 o 64 Black Jack OPCL Oostende 110 o 82 Saint Antoine OPDD Oostende 138 0 100 Ã milie OPDV Oostende 110 o 101 Benny OPDW Oostende 110 o 110 Jeaninne-Margaret OPEF Oostende 192 o 142 Hermes OPFL Oostende 110 o 190 Renilde OPHH Oostende 220 o 211 Christoph OPIC Oostende 107 o 225 Normankim OPIQ Oostende 184 o 349 The Lady OPNK Oostende 169 o 455 Zeesymphonie OPSC Oostende 184 No L 196/36 Official Journal of the European Communities 17. 7. 87 1 2 3 4 5 O 470 Serge OPSR Oostende 99 O 481 Martine OPTC Oostende 166 O 494 Lucky Star OPTP Oostende 143 O 533 Virtus OPVC Oostende 147 O 552 Marathon OPW Oostende 99 O 555 Valentino OPVY Oostende 110 O 599 Zeevogel OPXQ Oostende 165 Z 31 Doe Stille Voort OPBE Zeebrugge 132 Z 86 Surcouf OPDH Zeebrugge 139 Z . 201 Marie-Madeleine OPHS Zeebrugge 110 Z 403 Stern OPQC Zeebrugge 110 Z 430 Margibel OPRD Zeebrugge Ã  84 Z 445 Marina OPRS Zeebrugge 220 Z 447 Hurricane OPRU Zeebrugge 143 Z 472 Condor OPST Zeebrugge 154 Z 501 Tac Horn OPTW Zeebrugge 176 Z 536 Zeevalk OPVF Zeebrugge 165 Z 548 Flamingo OPVR Zeebrugge 110 Z 554 Lucky Star II OPVX Zeebrugge 140 Z 586 Mermaid OPXD Zeebrugge 143 DINAMARCA / DANMARK / DANEMARK / Ã Ã Ã ÃÃ  / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA E 9 Monika XPBF Esbjerg 110 E 16 Ovaj OYML Esbjerg 110 E 28 Lakolk OZMF Esbjerg 80 E 35 Karen Lund OUYB Esbjerg 200 E 45 Jette Susanne OXDU Esbjerg 201 E 387 Themis OWAS Esbjerg 125 E 428 Holmsland XP3312 Esbjerg 161 E 454 Anna-Ester OUOT Esbjerg 124 E 562 Helle Nymann OWCU Esbjerg 147 E 614 Leif Brink OWAS Esbjerg 165 . E 641 Rune Egholm OWAO Esbjerg 214 HV 2 Veststrand XP3185 Haderslev 105 HV 3 Lone OZYP Haderslev 110 HV 6 Niels 5QIX Haderslev 132 HV 43 Britta Tudsborg XP3272 Haderslev 92 HV 22 Paulon OYFE Haderslev 161 HV 32 MandÃ ¸flak XP2990 Haderslev 110 HV 35 Svend Age OZNX Haderslev 169 HV 41 Havsand XP3685 Haderslev 147 HV 58 Komet XP2918 Haderslev 197 HV 61 Stella XP3859 Haderslev 147 HV 67 Juvredyb XP3614 Haderslev 104 HV 73 RÃ ¸m OXTW Haderslev 165 HV 80 Nordlyset XP4787 Haderslev 144 HV 89 Helga-Vera 5QEV Haderslev 151 RI 450 Perkredes OXUL RingkÃ ¸bing 213 T 1 Sakki OUOL Thisted 169 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã Ã Ã ¡Ã Ã Ã ÃÃ  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ABH 3 Odin I DJCG Bremerhaven 174 ACC 1 Delphin DCDK Accumersiel 184 ACC 3 Nordmark DCBX Accumersiel 114 ACC 4 Freya DCGU Accumersiel 169 ACC 6 Uranus DCCA Accumersiel 175 ACC 8 Orion DCFM Accumersiel 184 ACC 9 Ozean DCHJ Accumersiel ­ 219 17. 7. 87 Official Journal of the European Communities No L 196/37 1 2 3 4 5 ACC 10 Komet DCWK Accumersiel 218 ACC 11 Johanne Accumersiel 110 ACC 12 Poseidon DCFL Accumersiel 184 ACC 13 Erika DCJD Accumersiel 162 ACC 14 ' Atlantis DDAN Accumersiel 106 ACC 15 Nordlicht DEEY Accumersiel 175 ACC 16 EdelweiÃ  DCPJ Accumersiel 147 AG 8 Eltje Looden DCKC Greetsiel 146 AZ 5 GebrÃ ¼der DCGW Neuharlingersiel 145 BEN 1 Germania DCBG Bensersiel 184 BEN 2 MÃ ¶we DCET Bensersiel 188 BOR 1 Poseidon DCWE Borkum 132 BOR 5-N Insulaner Borkum 51 BUS 1 Gebeca BÃ ¼sum 70 BUS 2 Blume BÃ ¼sum 66 BUS 4 Adler DJIC BÃ ¼sum 110 BUS 6 Daggi DJID BÃ ¼sum 125 BUS 219 Sperbeer BÃ ¼sum 44 CUX 1 Cuxi DFNB Cuxhaven 104 CUX 2 Catharina DGEU Cuxhaven 74 CUX 3 Seestern DFJO Cuxhaven 130 CUX 4 Jan Cux \ Cuxhaven 51 CUX 6 Heimkehr DFKJ Cuxhaven 130 CUX 7 EdelweiÃ  DFBO Cuxhaven 162 CUX 8 Johanna Cuxhaven 88 DAN 3 Seestern Dangast 74 DIT 1 Berendine DCSY Ditzum 110 DIT 2 AnnÃ ¤us Bruhns DCIC Ditzum 110 DIT 3 Jan Janssen Bruhns DCSR Ditzum 146 DIT 4 Spekulant Il Ditzum 51 DIT 5 Gertje Bruhns DCPE Ditzum 107 DIT 6 Heike DCRE Ditzum 170 DIT 18 Jan Bruhns DETV Ditzum 220 DOR 2 Hoffnung DESX Dorum 165 DOR 4 Saphir Il Dorum 219 DOR 5 StÃ ¶r DFAT Dorum 146 DOR 8 Delphin I Dorum 138 DOR 12 Sirius DESC Dorum 165 DOR 13 Dithmarschen DIZM Dorum 130 DOR 15 Else Dorum 74 DOR 16 Poseidon DECS Dorum 219 FED 1 Orion DDMP Fedderwaddersiel 199 FED 2 Sirius Fedderwaddersiel 147 FED 3 Venus DLIL Fedderwaddersiel 199 FED 4 Christine DLIG Fedderwaddersiel 184 FED 8 Seerose DDGE Fedderwaddersiel 184 FED 9 Bianka DLIX Fedderwaddersiel 147 FED 10 EdelweiÃ  DDJB Fedderwaddersiel 147 FRI 1 Saturn DIRJ Friedrichskoog 138 FRI 3 Holsatia DIST Friedrichskoog 152 · FRI 6 Nordwind DIQQ Friedrichskoog 125 FRI 7 Polarstern DIRH Friedrichskoog 152 FRI 18 Adler DIQL Friedrichskoog 136 FRI 20 Falke DIQT Friedrichskoog 130 FRI 23 Marschenland DIRK Friedrichskoog 152 FRI 35 Lilli DRIQ Friedrichskoog 107 FRI 36 Heimatland DIUP Friedrichskoog 138 FRI 42 Fahrwohl DD4413 Friedrichskoog 105 FRI 75 Luise DIJK Friedrichskoog 147 FRI 76 Anneliese DITD Friedrichskoog 125 FRI 85 Sirius DB381 Friedrichskoog 125 GRE 1 Edde DCSJ Greetsiel 146 No L 196/38 Official Journal of the European Communities 17. 7. 87 1 2 3 4 5 GRE 2 Erna DCOH Greetsiel 110 GRE 3 Horizont DCMU Greetsiel 219 GRE 4 Wiking DCRP Greetsiel 125 GRE 5 Oberon li Greetsiel 220 GRE 6 Albatros DCJJ Greetsiel 107 GRE 7 Emsstrom DCCH Greetsiel 184 GRE 8 Nordsee II DCVE Greetsiel 147 GRE 10 Jan Ysker DDAY Greetsiel 164 GRE 11 Korsar DCEJ Greetsiel 217 GRE 12 Condor DCVO Greetsiel 147 GRE 13 Jan Looden DCRA Greetsiel 72 GRE 14 Il DCEQ Greetsiel 184 GRE 15 Zwei GebrÃ ¼der DCEP Greetsiel 124 GRE 1 6 Angelika DCEV Greetsiel 147 GRE 17 Odysseus DCEP Greetsiel 147 GRE 18 Karl Zink DCVO Greetsiel 132 GRE 19 Flamingo DCFW Greetsiel 176 GRE 20 Sechs GebrÃ ¼der DCGO Greetsiel 176 GRE 21 SturmvÃ ¶gel DCGR Greetsiel 147 GRE 22 Frieda Luise DCPU Greetsiel 191 GRE 23 Merkur III DITL Greetsiel 220 GRE 24 Friedrich Conradi DCVW Greetsiel 221 GRE 25 Delphin DCME Greetsiel 190 GRE 28 VorwÃ ¤rts DCDN Greetsiel 110 GRE 29 Paloma DCEL Greetsiel 219 HAR 1 Gesine Albrecht DCQM Harlesiel 191 HAR 2 Jens Albrecht II Harlesiel 150 HAR 3 Anita DCPF Harlesiel 146 HAR 4 Hilde I Harlesiel 147 HAR 5 Ruth Albrecht DCMJ Harlesiel 170 HAR 6 Gudrun Albrecht DCCD Harlesiel 180 HAR 8 Christine DCLC Harlesiel 220 HAR 9 Jens Albrecht DCEV Harlesiel 180 HAR 10 Wangerland \ Harlesiel 176 HAR 14 Georg Albrecht DCBU Harlesiel 170 HAR 20 Marion Albrecht DCGF Harlesiel 129 HOO 1 Heye Laurenz DJIS Hooge 136 HOO 2 Hartje DJGO Hooge 184 HOO 3 Nartiane DLYL Hooge 132 HOO 52 Aggi DDAE Hooksiel 199 HOO 61 Samland DDEP Hooksiel 110 HÃ R 4 Alk \ HÃ ¶rnum 57 HÃ R 8 Butsch II HÃ ¶rnum 46 HOR 1 Falke DEPJ Horumersiel 110 HUS 2 Heike DJGJ HUB "n 129 HUS 4 Stefanie , DCIU Husum 136 HUS 6 Oland DJFU Husum 85 HUS 9 EdelweiÃ  DJGC Husum 180 HUS 10 Ramona DJDF Husum 184 HUS 16 Falke DJDW Husum 129 HUS 18 Friesland DJGB Husum 184 HUS 19 Marion DJGF Husum 184 HUS 25 Hildegard DJCH Husum 138 HUS 28 Zukunft DLYQ Husum 165 HUS 53 MÃ ¤Ã ¤rylene Husum 66 LIST 1 Alwine DCWM List/Sylt 110 NC 211 Lucie Cuxhaven 74 NC 458 Ramona DFNZ Cuxhaven 147 NEU 225 Condor DCVS Neuharlingersiel 180 NEU 226 Keen Tied DCBG Neuharlingersiel 166 NEU 227 StÃ ¶rtebeker DLYJ Neuharlingersiel 132 NEU 228 Gorch Fock II DCMO Neuharlingersiel 147 17. 7. 87 Official Journal of the European Communities No L 196/39 1 2 3 4 5 NEU 229 Falke DCGQ Neuharlingersiel 147 NEU 230 \ Neuharlingersiel NEU 235 Nordlicht \ Neuharlingersiel 110 NEU 240 Anna I DDFS Neuharlingersiel 147 NEU 241 Liebe I Neuharlingersiel 114 NEU 243 Seeschwalbe DFNS Neuharlingersiel 146 NEU 245 Seestern DCJS Neuharlingersiel 213 NEU 319 Nordlicht Neuhaus 118 NOR 201 Roswietha DCDN Norddeich 213 NOR 202 Pirola DCRK . Norddeich 184 NOR 203 Sperber l Norddeich 169 NOR 205 Anette DCEM Norddeich 165 NOR 206 Neptun DCKS Norddeich 197 NOR 207 Seestern DCJS Norddeich 147 NOR 208 Erika DCHU Norddeich 180 NOR 210 Hildegard DCMI Norddeich 103 NOR 211 Helga DCPP Norddeich 102 NOR 212 Il Norddeich 110 NOR 223 Nordlicht DCTH Norddeich 110 NOR 225 Nordmeer DCDB Norddeich 110 NOR 228 Nordstern DCWV Norddeich 185 NOR 230 Nordsee DCKR Norddeich 110 NOR 231 Nordstrom I DCJO Norddeich 21 9 NOR 232 Nordstrand DCTA Norddeich 110 NOR 236 Seepferdchen DITX Norderney 99 NOR 421 Ute Il Nordstrand 74 ON 180 Jupiter DLHG Fedderwaddersiel 221 PEL 1 Yvonne DJIG Pellworm 184 PEL 2 Annemarie DJFK Pellworm 132 PEL 3 Helene DJDR Pellworm 183 PEL 9 Norderoog DLZC Pellworm 176 POG 2 Jan DCRD Pogum 146 SC 1 Godenwind DJHV BÃ ¼sum 184 SC 2 Stolper Bank II DICQ BÃ ¼sum 221 SC 4 Wattenmeer Il BÃ ¼sum 184 SC 5 Atlantis DEQZ BÃ ¼sum 147 SC 6 Keen Tied DISU BÃ ¼sum 184 SC 7 Seefuchs DIUQ BÃ ¼sum 184 SC 8 Birgit DIJR BÃ ¼sum 179 SC 14 Maret DJIJ BÃ ¼sum 184 SC 15 Martina DIWD BÃ ¼sum 184 SC 18 Gaby Engel DITV BÃ ¼sum 184 SC 20 Antje MÃ ¶ller DIQJ BÃ ¼sum 168 SC 21 Blauort DDEZ ¢ BÃ ¼sum 184 SC 30 Beate Wika DKDV BÃ ¼sum 183 SC 32 Cornelia DIUR BÃ ¼sum 184 SC 33 Merkur DJGS BÃ ¼sum 162 SC 34 Dithmarschen DIRV BÃ ¼sum 184 SC 36 Achat Il BÃ ¼sum 100 SC 37 Rochelsteert DCSV BÃ ¼sum 147 SC 38 Steenreff DJLB BÃ ¼sum 103 SC 44 Klaus Groth DIUC BÃ ¼sum 184 SC ' 45 Bussard DJNR BÃ ¼sum 135 SC 52 Sabine DJHT BÃ ¼sum 184 SC 54 Schwalbe DJHS BÃ ¼sum 162 SC 55 Rebecca DJIW BÃ ¼sum 184 SC 57 SÃ ¼dwind DJRS BÃ ¼sum 110 SC 58 Oderbank DKLS BÃ ¼sum 206 SCHL 1 Orion \\ SchlÃ ¼ttsiel 55 SD 1 Hornsriff DIZQ Friedrichskoog 162 SD 3 Germania DITK Friedrichskoog 184 SD 4 Kerstin DFCQ Friedrichskoog 165 t No L 196/40 Official Journal of the European Communities 17. 7. 87 1 2 3 4 5 SD 5 Hoffnung DISX Friedrichskoog 138 SD 6 Cap Arcona DIRF Friedrichskoog 184 SD 7 Delphin DIUY Friedrichskoog 184 SD 8 Rugenort DIWK Friedrichskoog 165 SD 9 Dieksand DIRB Friedrichskoog 184 SD 10 Bussard DFNM Friedrichskoog 184 SD 11 Hindenburg DISC Friedrichskoog 184 SD 12 Wiking DISE Friedrichskoog 173 SD 13 Antares DITA Friedrichskoog 147 SD 14 Condor DISD Friedrichskoog 159 SD 15 Hanseat DIVW Friedrichskoog 184 SD 16 Polli DIUZ Friedrichskoog 180 SD 18 Atlantik DISR Friedrichskoog 180 SD 19 Albatros DISO Friedrichskoog 182 SD 20 Seerose DISP Friedrichskoog 165 SD 21 Rungholt DLKA Friedrichskoog 182 SD 22 Kormoran DITY Friedrichskoog 184 SD 23 Odin I DCWX Friedrichskoog 184 SD 24 Venus DITW Friedrichskoog 184 SD 25 Nordfriesland DLUW Friedrichskoog 147 SD 26 Paloma G DEWG Friedrichskoog 147 SD 27 Friesland I DJFL Friedrichskoog 110 SD 28 Teutonia I DIUO Friedrichskoog 181 SD 29 Jupiter DD6372 Friedrichskoog 131 SD 30 Cormoran DFOC Friedrichskoog 140 SD 31 Utholm DJEE Friedrichskoog 129 SD 32 TÃ ¼mmler DIXU Friedrichskoog 165 SD 33 Marlies DQCD Friedrichskoog 184 SD 34 Keen Tied DDEW Friedrichskoog 146 SPI 1 Sonny-Boy DFBI Spieka 114 SPI 2 Skua DERI Spieka 169 SPI 3 MÃ ¶we DCSP Spieka 146 SPI 4 Seehund \ Spieka 184 SPI 5 Nixe II \ Spieka 187 SPI 6 Nordstern DFBG Spieka 107 ST 1 Seeburg DJEZ TÃ ¶nning 162 ST 2 Boreas DJBC TÃ ¶nning 184 ST 3 Nordland DJBB TÃ ¶nning 180 ST 4 Gretel DJFH Ording 125 ST 5 Friesland DJDU - TÃ ¶nning 176 ST 6 Nis Randers DJGK TÃ ¶nning 107 ST 7 Heimatland DLXW TÃ ¶nning 184 ST 8 Sigrid DJEP TÃ ¶nning 184 ST 11 Sylvia DJFY Ording 124 ST 12 Anja II DJIV TÃ ¶nning 165 ST 14 Eiderstedt DJAF TÃ ¶nning 184 ST 15 Neptun I DJHK TÃ ¶nning 125 ST 16 Julia DJHL TÃ ¶nning 184 ST 17 Tina I DLYX TÃ ¶nning 165 ST 18 GebrÃ ¼der DJDC TÃ ¶nning 184 ST 19 FÃ ¼rchtenicht DLZN TÃ ¶nning 176 ST 20 Poseidon DJHQ TÃ ¶nning 165 ST 21 Seeschwalbe II DIZY TÃ ¶nning 184 ST 22 Sabine DIUU TÃ ¶nning 182 ST 24 Karl Nohme DJIF Ording 99 ST 26 Wega DJCE TÃ ¶nning 184 ST 28 GlÃ ¼ck Auf DLZP TÃ ¶nning 184 ST 29 Britta DJBR TÃ ¶nning 147 ST 30 Fabian DJMP TÃ ¶nning 213 SU 1 Lundenberg DJDV Lundenberg 145 SU 2 SÃ ¼deroog DJFC Husum 180 SU 3 Theodor Storm DJDM Husum 176 17 . 7 . 87 Official Journal of the European Communities No L 196/41 1 2 3 4 S SU 4 ALK DDBX Nordstrand 162 SU 5 Andrea DJIM Husum 184 SU 6 OstpreuÃ en DJEL Husum 184 SU 7 Holstein DIRM Husum 110 SU 8 Heimatland DLZK Husum 184 SU 9 Antares II DLXU Husum 165 SU 11 Anneliese DJES Husum 184 SU 12 Marianne I DJDS Husum 184 SU 13 Fortuna DJEN Husum 88 SU 14 RÃ ¼mhart I Husum 125 SW 1 Elfriede DLZV Wyk/FÃ ¶hr 125 TÃ N 4 Pornstrom DJGD TÃ ¶nning 88 TÃ N 15 Blondi DJKW TÃ ¶nning 99 TÃ N 32 Capella II DJES TÃ ¶nning 166 VAR 1 Sturmvogel II Varel 162 VAR 6 Hein Godenwind DDBL Varel 147 VAR 18 Helga II Varel 110 WIT 1 Kehrwieder DJFM WittdÃ ¼n 146 WIT 2 Karl-Georg DDHQ WittdÃ ¼n 137 WIT 3 Kleine Liebe II WittdÃ ¼n 88 WIT 12 Nausikaa DDFA WittdÃ ¼n 135 WRE 1 Apollo DFCM Wremen 132 WRE 2 Koralle DFBB Wremen 131 WRE 3 Falke DESJ Wremen 169 WRE 4 Wremen l Wremen 220 WRE 5 Land Wursten DEQW Wremen 171 WRE 6 Condor DETZ Wremen 110 WRE 7 Seerose DCFJ Wremen 138 WRE 8 Playboy Wremen 180 WRE 9 Neptun DISK Wremen 184 WYK 23 Pirat Wyk/FÃ ¶hr 59 FRANCIA / FRANKRIG / FRANKREICH / Ã Ã Ã Ã ÃÃ  / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANÃ A DK 200629A j Ã ric-Marie-Ange I I FS 5312 I Dunkerque 59 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã ¤Ã © Ã §Ã ©Ã ¡Ã Ã £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS ARM 6 Dianne Jolanda PDQD Arnemuiden 221 ARM 46 Prina Cornelia PGVU Arnemuiden 221 BR 5 Morgenster PGAW Oostburg-Breskens 221 BR 7 Res Nova \ Oostburg-Breskens 221 BR 10 Johanna PFDQ Oostburg-Breskens 221 BR 11 Zeester \ Oostburg-Breskens 136 BR 15 . De Hoop PDNP Oostburg-Breskens 221 BR 19 Adriana I Oostburg-Breskens 165 BR 23 Nellie PGEL Oostburg-Breskens 179 BR 24 Miranda Il Oostburg-Breskens 151 BR 29 Eendracht Il Oostburg-Breskens 221 BR 35 Broedertrouw Il Oostburg-Breskens 221 BR 37 Arie Jan PCTX Oostburg-Breskens 157 BR 40 De Jonge Henk PDOO Oostburg-Breskens 110 BR 45 Deo Volente II Oostburg-Breskens 221 BR 47 Ortelius Il Oostburg-Breskens 199 BR 49 Stern Oostburg-Breskens 104 BR 50 Johanna PFDJ Oostburg-Breskens 221 BRU 41 Volharding PIIE Bruinisse 151 DZ 1 Lauwerszee Delfzijl 74 DZ 3 Alina PCMH Delfzijl 174 DZ 5 Albatros II Delfzijl 85 No L 196/42 Official Journal of the European Communities 17. 7. 87 1 2 3 4 5 DZ 7 Nely PGFS Delfzijl 177 GO 13 Rigeja PHAU Goedereede 221 GO 29 Jan Maria PEZI Goedereede 221 GO 33 De Hinder Goedereede 221 GO 52 Elisabeth II Goedereede 113 GO 57 Johanna Maria Goedereede 113 GO 58 Jakoriwi PEZC Goedereede 221 HA 6 Johanna Aaltje II Harlingen 116 HA 8 Stormvogel II Harlingen 134 HA 11 Anja II Harlingen 113 HA 13 Wobbegien II Harlingen 113 HA 14 Grietje PEKN Harlingen 134 HA 18 Jannie II Harlingen 124 HA 21 De Drie Gebroeders Il Harlingen 123 HA 39 Anna II Harlingen 134 HA 41 Antje Harlingen 132 HA 44 Hoop op Zegen Harlingen 124 HA 50 Zeevalk PIXY Harlingen 166 HA 51 Barracuda PCZJ Harlingen 173 HA 61 Hilly Harlingen 121 HA 62 Willem Tjitsche II Harlingen 154 HA 75 Elizabeth PDWR Harlingen 221 HA 106 Reseda PHAH Harlingen 221 HD 8 Cornelis Pieter II Den Helder 221 HD 10 Broodwinner Il Den Helder 221 HD 57 El Vera PDWA Den Helder 221 HD 73 Cornelis Anna Maria PDKJ Den Helder 221 IJM 18 Eben Haezer PDUG Velsen-IJmuiden 221 KG 1 Jacobus Johanna PEYW Kortgene 113 KG 2 Maris Stella PFWH Kortgene 221 KG 5 Zeearend PIWG Kortgene 221 KG 6 Imantje PEVQ Kortgene 221 KG 7 Christina PDKC Kortgene 221 KG 9 Pieternella PGTD Kortgene 221 KG 12 Jozias Tannetje PFFI Kortgene 221 KG 13 Yvonne II Kortgene 206 KG 14 Jozina Maria PFFW Kortgene 221 KG 17 Hendrik PEPV Kortgene 221 KW 37 Jannetje Grietje \ Katwijk 103 KW 72 Tina Adriana I Katwijk 221 LO 5 Eeltje Jan \ Ulrum-Lauwersoog 124 LO 6 Regina \ Ulrum-Lauwersoog 177 LO 7 Zwerver Ulrum-Lauwersoog 199 LO 8 Zeester Ulrum-Lauwersoog 206 LO 10 Hoop op Zegen I Ulrum-Lauwersoog 126 LO 11 Twee Gebroeders PICL Ulrum-Lauwersoog 175 LO 15 Klaas Pieter I Ulrum-Lauwersoog 113 LO 20 Zwarte Arend \ Ulrum-Lauwersoog 85 NB 4 Kontiki I Nieuw Beijerland 206 NZ 1 Spera in Deo \ Terneuzen 83 NZ 12 Elly Terneuzen 114 NZ 21 Magdalena PFSK Terneuzen 99 OD 3 Jan I Goedereede-Ouddorp 188 OD 9 Geertruida PEGK Goedereede-Ouddorp 221 OL 6 Jacoba I Oostdongeradeel 51 OL 37 Neerlands Hoop \ Oostdongeradeel 96 SCH 25 Anie  B l Den Haag-Scheveningen 221 SCH 66 Maria PFUM Den Haag-Scheveningen 221 SL 2 Stern PHTY Goedereede-Stellendam 221 SL 16 Morgenster Goedereede-Stellendam 113 SL 22 Nella Goedereede-Stellendam 124 ST 4 Hoop op Zegen PETO Staveren 188 17. 7. 87 Official Journal of the European Communities No L 196/43 1 2 3 4 5 ST 20 Auke Senior Staveren 96 ST 44 Hendrika Marjanne PEPW Staveren 221 TH 5 Adriana Maatje PCDG Tholen 221 TH 6 Johanna Cornelia PFDD Tholen 221 TH 15 Lena Elizabeth PFOF Tholen 221 TH 18 Jacob Leendert PEYV Tholen 221 TH 36 Isabella PEXR Tholen 221 TH 42 Jacomina Carolina PEYA Tholen 221 TM 8 Jakomina PEYJ Termunten 175 TM 9 Widejo I Termunten 153 TM 16 Wendeltje PINS Termunten 188 TM 19 Janny I Termunten 103 TM 30 De Toekomst PDPH Termunten 128 TM 37 Marnat II PFVD Termunten 103 TS 2 Jurjen Jacob Terschelling 100 TS 3 Bass Rock Terschelling 90 TS 6 Aryanne I Terschelling 104 TS 7 Sabine Terschelling 77 TX 7 De Poolster PDOM Texel 191 TX 8 Cornelia Irene \ Texel 221 TX 10 De Vrouw Naantje Texel 125 TX 12 Pionier \ Texel 221 TX 25 Everdina I Texel 74 TX 27 Lida Marco I Texel 221 TX 30 Nienke Texel 177 TX 39 Vrijheid \ Texel 71 TX 41 Broedertrouw PDGO Texel 221 TX 50 Deneb Texel 188 TX 88 Anna Maria \ Texel 221 UK 129 Tiemetje PHYV Urk 221 UK 221 Hessel van Urk Urk 221 UQ 1 Condor II Usquert 188 UQ 2 Trijntje PEPQ Usquert 88 UQ 3 Grietje Usquert 143 UQ 4 Rottum Usquert 110 UQ 6 Hejo \ Usquert 110 UQ 8 Zeemeeuw Usquert 94 UQ 10 Truida II Usquert 147 UQ 17 Greetje \ Usquert 121 VD 20 Elisabeth PDWY Edam-Volendam 221 WL 2 Zeester \ Westdongeradeel 114 WL 3 Zeemeeuw PIWW Westdongeradeel 118 WL 4 Hendrika \ Westdongeradeel 110 WL 5 Grietje I Westdongeradeel 134 WL 7 Hoop op Zegen \ Westdongeradeel 191 WL 8 Albatros \ Westdongeradeel 92 WL 10 Elske I Westdongeradeel 132 WL 15 Monte Tjerk Westdongeradeel 107 WL 21 Annie \ Westdongeradeel 134 WON 2 Suze PHUN Wonseradeel 221 WON 24 Elisabeth PDXJ Wonseradeel 221 WON 29 Albertje Wonseradeel 136 WON 43 Vaya con Dios PIFI Wonseradeel 113 WON 77 Wietske PIRC Wonseradeel 121 WR 2 Carla Maria PDHV Wieringen 188 WR 3 Noordster Wieringen 184 WR 10 Petrina PGSD Wieringen 188 WR 12 Anna Catherina PCRF Wieringen 221 WR 15 Zeemeeuw PIXD Wieringen 220 WR 16 Catharina Judit Wieringen 71 WR 17 Bona Spes PEDY Wieringen 221 WR 20 Elisabeth PDXH Wieringen 221 No L 196/44 Official Journal of the European Communities 17. 7. 87 1 2 3 4 5 WR 21 Jente PCLL Wieringen 221 WR 22 Cornelius Senoir PDMI Wieringen 221 WR 24 Sjierkje Melanie PHNR Wieringen 114 WR 29 Waddenzee \ Wieringen 184 WR 34 Leendert Jan PFNU Wieringen 221 WR 35 Twee Gebroeders . I Wieringen 74 WR 36 Arie Johannes PCUL Wieringen 221 WR 54 Cornelis Nan \ Wieringen 169 WR 57 Jacoba PEYB Wieringen 169 WR 60 Verwachting PIGG Wieringen 138 WR 69 Teeuwes Jan Visser PHXB Wieringen 221 WR 71 Marry An PFVJ Wieringen 132 WR 72 Alberta PCFK Wieringen 169 WR 73 Paul Martien PGRD Wieringen 221 WR 75 Sandra Petra PHIG Wieringen 177 WR 77 Ananjah Conzelo PCQZ Wieringen 218 WR 87 Breehorn PDGN Wieringen 221 WR 88 Rana PGYN Wieringen 173 WR 89 Geja Anjo Wieringen 175 WR 98 Else Jeanette PDXK Wieringen 179 WR 102 Limanda PFOV Wieringen 118 WR 106 Alida Catherina Wieringen 134 WR 107 Jannie Diana PFAE Wieringen 134 WR 122 Jumbo PFFQ Wieringen 221 WR 128 Concordia PDJQ Wieringen 210 WR 129 Grietje Hendrika PEKX Wieringen 221 WR 137 Eefje Wieringen 221 WR 152 Cornelis Alida PDLU Wieringen 220 WR 171 Gea Catherina PEGS Wieringen 125 WR 174 Aleida PCKC Wieringen 221 WR 213 Simone PHMP Wieringen 140 WR 222 Anna Tatjana PCRL Wieringen 221 WR 244 Texelstroom PHXZ Wieringen 174 YE 25 Biem PDCS Reimerswaal-Yerseke 199 YE 52 Adriana PCEB Reimerswaal-Yerseke 221 YE 138 Wilhelmina Il Reimerswaal-Yerseke 221 YE 139 Elizabeth PDXB Reimerswaal-Yerseke 221 ZK 2 Portunus PGVA Ulrum-Zoutkamp 162 ZK 3 Geja Il Ulrum-Zoutkamp 121 ZK 4 Bornrif Il Ulrum-Zoutkamp 96 ZK 5 Ora et Labora Il Ulrum-Zoutkamp 169 ZK 7 De Jonge Jan || Ulrum-Zoutkamp 88 ZK 8 BjÃ ¶rn Ulrum-Zoutkamp 128 ZK 9 Drie Gebroeders || Ulrum-Zoutkamp 132 ZK 11 Hoop op Zegen II Ulrum-Zoutkamp 134 ZK 12 Louwina || Ulrum-Zoutkamp 174 ZK 14 Tamme Sr. PHWT Ulrum-Zoutkamp 221 ZK 15 Lambert Ulrum-Zoutkamp 169 ZK 17 Johannes Dirk I Ulrum-Zoutkamp 113 ZK 18 Levenslang I Ulrum-Zoutkamp 138 ZK 21 Anna II Ulrum-Zoutkamp 118 ZK 25 Yvonne Ulrum-Zoutkamp 174 ZK 34 Vier Gezusters PIGJ Ulrum-Zoutkamp 202 ZK 37 Twee Gebroeders Ulrum-Zoutkamp 71 ZK 46 Zeemeeuw II Ulrum-Zoutkamp 88 ZK 54 Goede Verwachting Ulrum-Zoutkamp 138